Citation Nr: 1635260	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-32 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1961 to December 1968. 

This matter comes on appeal before the Board of Veterans Appeals (Board) from an  August 2013 rating decision by the Department of Veterans Affairs, Regional Office located in Houston, Texas (RO), which in pertinent part, denied claim for entitlement to service connection for PTSD. 

In June 2016, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700 (a) (2015).  Following the videoconference hearing, the Veteran submitted additional evidence with a waiver of initial consideration.  

The Board finds that Clemons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran's has various diagnosed psychiatric disorders, including PTSD and depression.  As such, the Board re-characterized the issue on appeal to acquired psychiatric disorders, including the PTSD and depression.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).   38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  The Veteran contends that he has a current acquired psychiatric disorder that is related to a non-combat traumatic event that occurred during his period of service.  The Board finds that additional development is needed prior to adjudication of the claim. 

The Veteran believes that he has developed a current acquired psychiatric disorder as result of a traumatic incident that occurred in 1966 while he was stationed at Eielson Air Force Base (AFB) in Alaska.  The Veteran reports that while he was operating a snow plow in 1966, he had unknowingly run over an airman and killed him.  The Veteran further reports he was not able to see the body of the airman, and he was temporarily sent home.  He stated that an investigation was conducted, and it was determined that the airman had committed suicide.  The Veteran does not recall airman's name, but he does remember that he had met him prior to the incident.  In addition, the Veteran has reported that he has been informed that a record of the investigation report is no longer available.  See June 2016 Board hearing transcript. 

VA has not been able to confirm the Veteran's reported in-service stressor event.  See August 2013 memorandum on Formal Finding on a Lack of Information Required to Verify Stressors in Connection to a PTSD Claim, including a negative response from U.S. Air Force Office of Special Investigations (AFOSI).  Moreover, a review of the Veteran's service personnel and treatment records do not indicate evidence confirming the Veteran's reported non-combat stressor event.  In addition, the Veteran has not asserted that he has PTSD as result of event or fear of hostile action during active service.  See § 3.304(f)(3) (2015).  Without evidence verifying the Veteran's alleged in-service stressor event, service connection for PTSD is not warranted.  See 38 C.F.R. § 38 C.F.R. § 4.125. 

That being said, a remand is needed in order to afford the Veteran with a VA psychiatric examination to obtain a medical opinion on whether the Veteran has a current acquired psychiatric disorder that is related to his period of service.  The Veteran has submitted a June 2016 medical statement from his treating private psychiatrist, in which she concluded that it was at least as likely as not that his current psychiatric disorder was related to his period of service.  This medical opinion is based purely on the Veteran's reported history and not based on a review of the claims folder.  A VA medical opinion should be sought that addresses whether the Veteran has an acquired psychiatric disorder that is related to his period of service.

Also, a remand is needed to obtain outstanding records of pertinent mental health treatment.  Although the record contains medical statements from the Veteran's treating mental health providers, none of the Veteran's Vet Center or private treatment records have been associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain outstanding VA, Vet Center, and private pertinent treatment records identified by the Veteran.  In particular, attempts should be made to obtain all the Veteran's outstanding treatment records from the Vet Center.
 
2. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify: whether the Veteran has any other current diagnosed acquired psychiatric disorders present during the period of this claim, and if whether such diagnosed disorder is at least as likely as not (i.e., at least 50 percent probable) originated during service, is etiologically related to service. 

The VA examiner should consider and discuss the Veteran's reported history and contentions, as well as, any other pertinent medical nexus evidence of record. The rationale for all opinions expressed must be provided. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, then adjudicate the expanded claim for service connection for acquired psychiatric disorder, including PTSD, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




